Citation Nr: 0707686	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Upon enlistment into service in January 1974, audiological 
testing of the veteran revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15
0
--
60
LEFT
15
15
0
--
35

A notation of right hearing loss, not considered 
disqualifying, was made in the corresponding examination 
report.

Upon examination in June 1975, the same year as the veteran's 
separation from service, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
25
25
--
55
LEFT
25
25
25
--
--

Post-service medical records, including a September 2002 VA 
examination report, confirm a bilateral hearing loss 
disability as defined under 38 C.F.R. § 3.385.

It is less clear, however, whether the veteran had a chronic 
right ear hearing loss disorder prior to service and whether 
claimed in-service noise exposure caused a permanent 
worsening of his hearing.  The veteran mentioned such noise 
exposure (e.g., gunfire, grenades, vehicles) during his 
September 2002 VA examination, but, in rendering a diagnosis, 
the examiner noted hearing loss consistent with "civilian 
shipyard noise exposure."  The examiner also did not review 
the claims file and did not comment on whether a chronic 
right ear hearing loss disability existed prior to service.

Given the inadequacies of the September 2002 VA examination, 
the Board finds that a further VA audiological examination, 
conducted by an examiner with access to the claims file, is 
needed to address the nature and etiology of the veteran's 
bilateral hearing loss, to include the question of whether 
the right ear hearing loss disability preexisted service.

The Board also notes that, in an October 2003 release form 
and during his Travel Board hearing in September 2006, the 
veteran reported ongoing audiological testing from Ingall 
Shipyard in Pascagoula, Mississippi, his employer.  Efforts 
should be made to obtain audiological testing records from 
this employer.  The veteran also mentioned other examples of 
post-service, employment-related audiological testing, though 
it is not clear from his testimony that records of such 
testing are available; this should also be clarified before 
final Board action on this case.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim, specifically records of post-
service, employment-related audiological 
testing, including from Ingall Shipyard.  
The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining signed release forms, 
with address information, from the 
veteran, a request for audiological 
records should be made to Ingall 
Shipyard, as well as any other facilities 
or employers cited by him.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA audiological examination to 
determine the etiology of his claimed 
right and left ear hearing loss.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold and speech 
recognition testing.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran's right 
ear hearing loss disability clearly and 
unmistakably preexisted service.  If so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's right ear 
hearing loss permanently worsened in 
service.  If the disorder is not found to 
have clearly and unmistakably preexisted 
service, however, the examiner should 
provide an opinion as to whether is at 
least as likely as not that the current 
disorder is etiologically related to 
service.

Similarly, as to the left ear hearing 
loss, the examiner should provide an 
opinion as to whether is at least as 
likely as not that the current disorder 
is etiologically related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for right and left ear 
hearing loss should be readjudicated.  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



